                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

CHASSIDY CALVERT,                                     Case No. 1:19-cv-173

      Plaintiff,
                                                      Dlott, J.
      vs.                                             Bowman, M.J.

NATIONAL DEBT HOLDINGS, LLC., et al.,

      Defendants.


                         REPORT AND RECOMMENDATION

      Plaintiff filed the complaint in this case on March 4, 2019, more than 90 days ago.

(Doc. 1). The record, however, contains no indication that Defendants waived service of

process or that Plaintiff served Defendants with a summons or with a copy of the

complaint. On October 23, 2019, the Court Ordered Plaintiff to show cause, in writing,

within 20 days why the complaint should not be dismissed without prejudice for failure of

service of process. (Doc. 4). To date, Plaintiff has not served Defendants with the

summons and complaint nor has she responded to the pending Show Cause Order.

      Plaintiff's failure to prosecute this matter and to obey an Order of the Court

warrants dismissal of this case pursuant to Fed.R.Civ.P. 41(b). See Jourdan v. Jabe, 951

F.2d 108, 109–10 (6th Cir.1991). District courts have the power to sua sponte dismiss

civil actions for want of prosecution to “manage their own affairs so as to achieve the

orderly and expeditious disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–

31, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). See also Jourdan, 951 F.2d at 109.
       Accordingly, IT IS RECOMMENDED THAT Plaintiff’s complaint be dismissed

based upon Plaintiff's failure to comply with the Court's “show cause” order and failure of

service of process.

                                                  s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

CHASSIDY CALVERT,                                     Case No. 1:19-cv-173

      Plaintiff,
                                                      Dlott, J.
      vs.                                             Bowman, M.J.

NATIONAL DEBT HOLDINGS, LLC., et al.,

      Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
